3. Humanitarian situation of Camp Ashraf residents
- Before the vote
Madam President, it would appear that there has been some error in the text published on the internet by Parliament's services. It is incorrectly worded and inconsistent with the text which was actually tabled in the joint resolution by my group and others. I do not know whether you have been informed of this and whether you can take it into account, but the text in paragraph 2 should read 'Respecting the individual wishes of anyone living in Camp Ashraf as regards to their future;'. That is not what is actually published and that is what should be in the text.
Mr Tannock, I have been informed and all of the linguistic corrections will be made.
After the vote
(DE) Madam President, I would like to draw your attention to the fact that behind me, among the far-right radicals, there are people who are not Members, and as far as I can see, they are also using the voting cards.
(Uproar)
Mr Martin, all of that will be verified.